MEMORANDUM OF UNDERSTANDING



This Memorandum of Understanding ("MOU") is dated September 28, 2001 by and
between:



(1) MARKETWATCH.COM, INC., incorporated under the laws of Delaware and having
its principal place of business at 825 Battery Street, San Francisco, California
94111 (the "Seller"),



AND



(2) PEARSON INTERNATIONAL FINANCE LTD. incorporated under the laws of England &
Wales and its principal office at 80 Strand, London WC2R ORL (the "Buyer"),



AND



(3) FTMARKETWATCH (EUROPE) LTD., incorporated under the laws of England and
Wales and having its registered office is at Number One, Southwark Bridge,
London SE1 9HL, and its successor-in-interest (which shall be FT.com or any
other single wholly-owned subsidiary of the Financial Times) (the "Company"),



(hereinafter collectively referred to as the "Parties" and individually as a
"Party"),



WHEREAS:



Financial Times Group Limited, Pearson Internet Holdings B.V. ("Pearson
Internet") and Pearson Overseas Holdings Limited ("POHL")(collectively, "the FT
Parties"), and Seller are parties to that certain Joint Venture Agreement dated
20 June, 2000 governing the relationship of Seller, Pearson Internet and POHL as
shareholders in the Company (the "Joint Venture Agreement"),



The Seller owns 42,500 "A" shares in the capital of the Company, amounting to
50% of the total issued and outstanding "A" shares (the "Shares") of the
Company;



Pearson Internet owns all the remaining issued and outstanding "A" shares of the
Company. Buyer owns all of the "B" shares of the Company. Buyer, Pearson
Internet and POHL are direct or indirect subsidiaries of Pearson plc;



The Seller and the Buyer have entered into discussions contemplating the sale of
the Shares by Seller to Buyer (the "Acquisition") upon terms and conditions set
forth in a mutually acceptable Share Sale Agreement (as defined below) which
will contain among other things, the terms set forth below.



The Parties also wish to enter into separate commercial arrangements as follows:



(i) the provision by Seller of the Transitional Services (as defined below);



(ii) a license by Seller for the continuation of the WAT/CMS Services (as
defined below) presently provided by Seller to Company;



(iii) the consent by Seller to the assignment by Company to FT.com of Company's
rights under the Big Charts MOU (as defined below),

(collectively with the Acquisition, the "Transactions"), all upon terms and
conditions set forth in mutually acceptable Definitive Agreements (as defined
below) which will contain, among other things, the terms set forth below.

F. The Parties wish to memorialize in this MOU their preliminary understanding
of the principal terms of the Transactions as described below.

NOW THEREFORE THE PARTIES SET FORTH THEIR PRELIMINARY UNDERSTANDING AS FOLLOWS:



1. PURCHASE OF SHARES; CONSIDERATION.



1.1 Seller will sell, and Buyer will purchase, the Shares free and clear of
encumbrances upon the terms of a definitive Share Sale and Purchase Agreement
(the "Share Sale Agreement") to be entered into by the Parties.



1.2 The consideration for the purchase of the Shares shall be $1 in cash payable
by Buyer to Seller at the closing of the Acquisition.



2. TRANSITIONAL SERVICES

2.1 For the 90 day period beginning from the closing of the Acquisition (the
"Transitional Period") Seller shall perform certain services for Company as more
fully described in Schedule A hereto (the "Transitional Services") and upon the
terms of a definitive Transitional Services Agreement (the "Transitional
Services Agreement") to be executed concurrently with the Share Sale Agreement
and to be effective as of the closing of the Acquisition.

2.2 Buyer shall, or shall cause that Company shall, as consideration for the
Transitional Services:

 i.  pay to Seller an aggregate cash amount of $82,500 payable in three monthly
     installments beginning with the closing of the Acquisition; and
 ii. assign to Seller all of Company's servers presently located in within the
     United States.

3. WAT/CMS LICENSE AGREEMENT

3.1 Concurrently with the execution of Share Sale Agreement, the Seller and the
Company shall enter into a definitive license agreement (the "WAT/CMS License
Agreement"), to be effective as of the closing of Acquisition, which shall
provide for the continuation of the WAT/CMS and associated publishing services
presently provided by MarketWatch to Company, as more fully described on
Schedule B hereto and upon the terms of the WAT/CMS License Agreement which
shall, among other things, include the following terms:

3.2 The WAT/CMS License Agreement shall be for the benefit of the Company only
and shall be limited to cover no more than 15 seats and associated
administration staff for employees of Company and those who work for the Company
or on its site(s). The rights of the Company thereunder shall not be assignable
by the Company to any company (other than its successor-in-interest).

3.3 The initial term of the WAT/CMS License Agreement will be 18 months, at a
license fee of $40,000 per month.

3.4 At Company's election, the initial term may be extended by a further six (6)
months at a monthly license fee to be agreed between Company and Seller, which
shall be no less than $36,000 per month and no greater than $44,000 per month.

3. 5 At Company's election, the WAT/CMS License Agreement may be extended by one
year at a time, up to a further two (2) more years, at a monthly license fee to
be agreed between the Parties.

3.6 The Company may only exercise an election to extend the WAT/CMS License
Agreement as described above by giving written notice to the Seller at least two
months prior to the expiration of the then effective term of the WATS/CMS
License Agreement.

3.6 The above license fees shall be payable monthly in advance.

4. ASSIGNMENT OF BIG CHARTS SALES MOU

Seller will grant Company the right to assign to FT.com, all of Company's rights
under the Revised Memorandum of Understanding between the Seller and Company
regarding Preliminary Licensing Strategy dated September ___, 2001 (the "Big
Charts MOU"). Company may exercise its right to assign the Big Charts MOU at any
time during the next two (2) years by giving the Seller at least thirty (30)
days' prior written notice of assignment. Neither Company nor FT.com, as the
case may be, may assign its rights under the Big Charts MOU to any other person,
company or other entity.

5. "FTMARKETWATCH" NAME

The Company will agree to discontinue use of the "MarketWatch" name at a date
agreed with the Seller, no earlier than 12/31/01, but may use "FTMarkets" or a
similar name.



6. TAXES.



The Parties will reasonably co-operate with each other to agree upon a tax
structure for the Transactions that is mutually satisfactory to the Parties.
Marketwatch shall cooperate reasonably with the Company, the Buyer and the FT
Parties on all tax matters, e.g. future tax filings.



 

7. ACTIONS TO BE TAKEN AFTER EXECUTION OF THIS MOU



Following the execution of this MOU the Parties will promptly negotiate in good
faith the terms of the following agreements or such similar agreements as are
necessary to effect the Transactions in form and substance mutually satisfactory
to the Parties and following the principles and other terms set forth in this
MOU (collectively, the "Definitive Agreements"):



The Share Sale Agreement;

The Transitional Services Agreement;

The WATS/CMS License Agreement; and

The assignment of the Big Charts MOU.





8. SUBJECT TO CONTRACT; COUNTERPARTS

This MOU (including the Schedules hereto) is non-binding and contains only the
understanding upon which the Parties may proceed to the closing and consummation
of the Transactions. Nothing express or implied herein (whether by operation of
law or otherwise) shall oblige or commit any Party to proceed with the
Transactions, any such obligations or commitments shall only be set forth in the
terms of mutually acceptable Definitive Agreements. This MOU may be executed in
counterparts, each of which will be an original as regards any Party whose name
appears thereon and all of which together will constitute one and the same
instrument.



 

 

IN WITNESS WHEREOF the Parties have duly executed this MOU on the day and date
written hereinabove.



 

/s/ Lawrence S. Kramer



FOR AND ON BEHALF OF MARKETWATCH.COM

Date: 9/28/01



 

/s/ Gary Rinck

FOR AND ON BEHALF OF PEARSON INTERNATIONAL FINANCE LTD.

Date: 10/1/01



 

/s/ Zachary R. Leonard

FOR AND ON BEHALF OF FTMARKETWATCH.COM (EUROPE), LTD.

Date: 10/2/01



 

 

Schedule A - Transitional Services

The following is the schedule of transitional services to be completed by
MarketWatch.com Inc. in the transitional period according to clause 2 of the
Memorandum of Understanding.

During the transitional phase, MarketWatch.com Inc. continues to support the
Company infrastructure in its current form ensuring no loss in user experience
for users. The transition will take place in a single weekend, date to be
confirmed.



Tear Sheets, Interactive Charting and Portfolio Migration

1. MarketWatch.com Inc. undertakes a seamless transfer of the tearsheet,
interactive charting and portfolio tool capabilities to the existing licensing
agreement held between FT.com and MarketWatch.com Inc. dated June 20, 2000). The
purpose of the transition is to ensure a consistent core set of functionality
and user experience between Company and FT.com. Company to determine the exact
requirements of the transfer, though it assumes that no new functionality will
be required that is not already available either on www.FT.com or
www.FTMarketWatch.com. The transfer will include:

Tear Sheet:

Upgrade of current FT.com tear sheet capability to include:

Absolute price change

Intra-day high price

52 wk high date

52 wk low date

Chart time-frame drop down

'Add symbol to portfolio' functionality

IR button functionality

ABN AMRO Morning Notes

RNS Headlines

MLHSBC Link

Multex Investor Link

 

Interactive Charting:

Upgrade of current FT.com interactive charting function to include:

Multiple Sizes

Additional Lower indicators

Sponsorship position

Cookie-based 'save chart' settings functionality

Portfolio:

Upgrade of current FT.com Portfolio Object to include:

Chart Analyser

Asset Allocator

Stock Tracker

All FTMarketWatch News sources within the News & Research tab

Removal of the "powered by FTMarketWatch logo"



Authentication

Company User authentication transferred to the current FT.com procedure,
including the use of 'FT Passport' functionality.

All current Company Tear Sheet, Interactive Charting, Portfolio and
Authentication pages to be redirected to the new components.

User Migration

2. MarketWatch.com Inc. undertakes to transfer all registered user data to
FT.com, including migration of all Company portfolio users on to the FT.com
Licensee portfolio. FT.com will provide details sufficient to ensure smooth
transfer of user data. For example, in the case of duplicates FT.com portfolio
registration will take precedence. The existing Company user registration pages
will be discontinued and will be transitioned to the current FT.com Passport
scheme.

All transition activity must conform to the requirements of the Data Protection
Policy currently in place.

Company will communicate to users all changes regarding the transition.

 

News and publishing migration

3. MarketWatch.com Inc. agrees to transfer the news-related pages, learn and
play pages, analyst research pages, help pages and all associated functionality
currently found on FTMarketWatch.com, but not FTMarketWatch.de, to the licensing
arrangement and to support them under this licensing agreement as laid out in
clause 3 of the Memorandum of Understanding. MarketWatch.com Inc will use all
reasonable commercial efforts to ensure that during the transfer there will be
no loss in user experience resulting from the move to the new licensing
agreement and that all current incoming and outgoing feeds are maintained.

 

The pages include:

Story.asp pages

Pulse.asp pages

News Centre: Headlines / Pulses / Alerts / RNS

Front Page and Sub-Section pages

Learn and Play pages

Analyst Research pages including any pages that may need specific actions to
enable continued operation under the licensing arrangement

Help pages

Market Summary pages

The Functionality includes:

Related Stories & Most Recent

Email a friend (continued to be provided by MarketWatch.com Inc)

Print Story

Display of Charts within stories (Note: Charts will only appear on externally
licensed content as per licensing MOU)

News Alert Headline Ticker Functionality

Note: Only functionality currently found on the site is included in the
transition and specifically excludes News Search functionality.

Other

4. MarketWatch.com Inc to transfer all currently supported Company SMS-to- Voice
capability to FT.com.

 

5. MarketWatch.com Inc to remove Company from all joint exchange approvals, such
as Deutsche Boerse.

 

MarketWatch.com will be allowed to retain the details of all registered
FTMarketWatch users at the time of transition, and may contact them subject to
the terms of the FT MarketWatch privacy policy as of September 21, 2001 and to
applicable law.

 

7. MarketWatch.com Inc. terminates T1 line agreement. In the event that
MarketWatch.com Inc. is unable to terminate the connection, or otherwise use it
themselves, Pearson/FT shall reimburse MarketWatch.com Inc. 50% of all ongoing
fees associated with this T1 line agreement. MarketWatch.com Inc. will only
disconnect FTMarketWatch servers when it is determined that all necessary
transitional activity has been completed, and Pearson/FT approves the
disconnection.

 

8. MarketWatch.com Inc. to discontinue FTMarketWatch direct access to LARS site
tracking and log files and cancel Mirror database project. MarketWatch.com Inc
to enable site tracking under the new content license according to current
arrangements and agrees to supply log files at the end of the day.

 

9. MarketWatch.com Inc to handle all required redirects from MarketWatch.com
controlled domains to new licensing domains (for example,

www.ftmarketwatch.ft.com). The Company to handle all redirects from FT
controlled domains.



 

10. MarketWatch.com Inc agrees to make any changes in outgoing news feeds to
partners under the "BigCharts" Licensing MOU referenced in clause 4 with respect
to any subsequent name change of Company, Company's urls or trading name.

 

11. Transition work excludes current work being undertaken on the
www.FTMarketWatch site including changes in symbol lookup methodology,
integration of Mutual Funds Ratings data, Integration of improved Mutual Fund
data, Upgrades to RNS Feed and alerting functionality. This will continue to be
charged on a man-hour basis.



 

Schedule B - Editorial Services

The following is the schedule of services to be provided by MarketWatch.com Inc
according to the license agreement in clause 3 of the Memorandum of
Understanding.

Editorial Tools

1. MarketWatch.com Inc. agrees to licence and to support WAT v2.01, the current
system used by Company, or equivalent, to enable Company to create XML tagged
content and chart insertion. MarketWatch.com Inc. restricts the use of the
licence to 15 seats, plus necessary operational support staff and administrative
personnel.

 

2. MarketWatch.com Inc. agrees to licence and to support Pulse (Market Pulse)
and Headline (News Alerts) Tools, the current system used by Company, or
equivalent, to enable Company to create XML tagged content. Marketwatch.com Inc.
restricts the use of the licence to 15 seats, plus necessary operational support
staff and administrative personnel.

 

3. MarketWatch.com Inc. agrees to licence the PHAT authoring technologyto enable
Company to continue to edit and publish front- and sub-section pages.
MarketWatch.com Inc. restricts the use of the licence to 15 seats, plus
necessary operational support staff and administrative personnel.

 

4. The technology licensed in clauses 1, 2 and 3 above is sufficient to allow
Company to continue to publish in all current language modes (English, and
German), with the exception that the PHAT authoring tool technology does not
work in the German language and MarketWatch.com Inc shall be under no obligation
whatsoever to modify the PHAT authoring tool technology to work in the German
language. MarketWatch.com Inc. will, as far as reasonably possible, endeavour to
ensure that there is no loss in publishing performance based against current
Company publishing when the new licensing arrangement is followed.

5. MarketWatch.com Inc. agrees to all hosting, support and management of the
news database, sufficient to ensure that the news is available for
redistribution as required.

 

6. Licensing shall allow access to certain editorial administration functions
currently available to Company including access to 'Column Editor', 'Staff
Editor' and 'Story Tracking' functions. MarketWatch.com Inc. will act as the
administrator of these functions.

 

7. Licensing includes access to all upgrades of editorial tools and
functionality of tools outlined in Paragraphs 1, 2 and 3.

Support, Hosting and Feed Handling

8. MarketWatch.com Inc. to provide 24/5 support for Editorial Tools as listed in
clauses 1,2 and 3 above, as today. Company to continue to provide first call
facility for journalists. MarketWatch.com Inc. continues to provide on-call
facility for emergency escalation.

9. MarketWatch.com Inc. provides 24/7 Support for all Licensee Content Pages.

10. MarketWatch.com Inc continues to host all current feeds including:

Incoming News and Data Feeds:

FT.com

RNS (via S&P) - (to be superseded to an equivalent Q1 ' 02)

ABN AMRO - Morning Notes and Research

Reuters.de (MarketWatch.com will continue to host under its own contract)

S&P Intraday

FTID Funds Feed

 

Outgoing Feeds - XML

MSN.co.uk

AOL.co.uk

Excite.co.uk

Lycos.co.uk

FT.com

Moreover.comMSN.de

Lycos.de

FTD.de

Finanznachrichten.de

Factiva

Yahoo.co.uk

ILX

Dialog

World Reporter

Yahoo.de

 

Specialist Feeds / Page Hosting

WAP FTMW - includes quoting

FTMobile Gold Pages

AvantGo

Omnisky

AOL.co.uk Microsite

MSN.co.uk Pages

MSN.de

11. MarketWatch.com Inc. to provide a set of XML feed pages that allow Company
to pull custom content from the news database. All future additional outgoing
feeds shall be covered as part of existing "BigCharts" Licensing MOU (clause 4
in Memorandum of Understanding).

All additional incoming feeds will be handled as a product enhancement and
managed with one time development cost and ongoing monthly support cost.



 

Other

12. MarketWatch.com Inc. will make changes to advertising 'tags' on the site as
required. Company continues to run the advertising operations and 'ad tag'
creation.

 

Ongoing Costs

13.

Amendments which are considered non-structural changes or do not require the
addition of new pages will be covered as part of the ongoing monthly fee.
Amendments which require larger scale work, including the addition of feeds, new
pages and larger structural changes, will be scoped out on a project basis and
charged as a one time development cost on a man-hour basis.



